Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-18, 20-23, 25, 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morise (JP2002-335567A) in view of Warren (US 2002/0197961A1).
Regarding claim 1 Morise discloses: A personal device (wrist watch, fig. 1A), for use with a mobile telephonic device (1, fig. 1A) that provides notification of an incoming call, said personal device comprising: a structure operable to be worn by a user (wrist watch, fig. 1A); and a device coupled to said structure and operable to receive first wireless communication signals associated with a first event (for e.g., reception of a email message) and second wireless communication Signals associated with a second event (for e.g., incoming call) from said mobile telephonic device, wherein said first event and second event are different, said device includes a battery (not shown), said device is operable to provide first user-perceivable notification signals that are dependent upon said received first communication signals (for example display of E-mail address, fig. 1b), and said device is operable to provide second user perceivable notification (incoming call notification by sound or vibration or display of caller telephone number as shown in fig. 1a) signals that are dependent upon said second communication signals, said device is operable to send third wireless communication signals and fourth wireless communication signals to said mobile telephonic device, said third wireless communication signals comprise wireless communication signals to answer an incoming call and said fourth wireless communication Signals comprise voice signals. (figs. 1-2; abstract; claims 1-5, see description of drawings in translation).
Morise differs from claim 15 in that he does not specifically disclose underlined part of claim 15 as shown above such as said fourth wireless communication Signals comprise voice signals.
However, Warren discloses: said fourth wireless communication Signals comprise voice signals (figs. 1-2; paragraph: 0005).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify Morise’s system to provide for the following: said fourth wireless communication Signals comprise voice signals as this arrangement would provide to use user werable device to answer incoming call and conduct voice communication as taught by Warren, thus enhancing user convenience.
Morise differs from claims 16, 18 in that he does not specifically disclose: wherein said fourth wireless communication signals operable to be sent to said mobile telephonic device comprise voice Signals operable to be utilized by said mobile telephonic device for an active call, wherein said personal device comprises glasses and wherein said structure comprises lenses operable to rest in front of a user’s eyes.

 	However, Warren discloses: wherein said fourth wireless communication signals operable to be sent to said mobile telephonic device comprise voice Signals operable to be utilized by said mobile telephonic device for an active call, wherein said personal device comprises glasses and wherein said structure comprises lenses operable to rest in front of a user’s eyes (figs. 1-2; paragraph: 0005)

Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify Morise’s system to provide for the following:  wherein said fourth wireless communication signals operable to be sent to said mobile telephonic device comprise voice Signals operable to be utilized by said mobile telephonic device for an active call, wherein said personal device comprises glasses and wherein said structure comprises lenses operable to rest in front of a user’s eyes as this arrangement would provide to use user werable device to answer incoming call and conduct voice communication as taught by Warren, thus enhancing user convenience.
Regarding claim 17, Morise further teaches: wherein said personal device comprises a watch and wherein said structure comprises a watch band as shown in fig. 1.
Regarding claims 20, 23, Morise further discloses: wherein said user-perceivable notifications signals comprise audible notification signals, wherein said device further comprises a speaker (see translation: “Note that a piezoelectric speaker is also provided as the notification means, and the notification by sound can be selectively performed as necessary. In an environment where a notification sound may be output, a setting may be made so that an incoming call is notified by sound instead of or in combination with the vibrator).
Regarding claim 21, 22, Morise further teaches: wherein said device further comprises a display, wherein said device further comprises a vibrator (see translation: “The user is notified of the incoming call by, for example, vibrating the vibrator of the notification means, and the incoming call is displayed by displaying the incoming call information on a display means such as a liquid crystal display”).
Regarding claims 25-27, Morise further discloses: wherein said device further comprises control circuitry, an input device, and memory (fig. 1), wherein said device further comprises a display, a speaker, a vibrator (see translation: “Note that a piezoelectric speaker is also provided as the notification means, and the notification by sound can be selectively performed as necessary. In an environment where a notification sound may be output, a setting may be made so that an incoming call is notified by sound instead of or in combination with the vibrator”), control circuitry, an input device (buttons 4/5, fig. 1), and memory, wherein said first user-perceivable signals are indicative of an incoming call (see translation: “The wristwatch unit (mobile phone auxiliary device) receives, informs, and displays incoming call information wirelessly, so that the mobile phone body is carried in a bag, that is, carried away from the body, and a ring tone Even if you can not hear or can not hear the ringtone, you can reliably know the incoming call to the mobile phone body, and furthermore, you should receive the incoming call, or prepare in advance without receiving the place This makes it possible to immediately determine whether it is sufficient to just send a message or the like, thereby increasing the convenience.”).

Claim 19,  24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morise in view of Warren as applied to claim 15 above, and further in view of Kita (US PAT: 5,960,367).
The combination differs from claim 19 in that it does not specifically disclose: further comprising an amplifier.
However, Kita discloses: further comprising an amplifier (fig. 10, col. 10 lines 25-27).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: further comprising an amplifier in order to amplify signals for better perception.
 	The combination differs from claim  24 in that it does not specifically disclose: wherein said user-perceivable notifications signals comprise audible notification signals, wherein said device further comprises an LED.
	However, Kita discloses: wherein said user-perceivable notifications signals comprise audible notification signals, wherein said device further comprises an LED (col. 20, line 65 – col. 21, line 8 and fig. 24).
	Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: wherein said user-perceivable notifications signals comprise audible notification signals, wherein said device further comprises a speaker, wherein said device further comprises an LED as this arrangement would provide well-known elements for managing communication as taught by Kita.
Claims 28-29, 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morise  in view of Warren as applied to claim 15 above, and further in view of  Bodely (2004/0137967A1).
The combination differs from claims 28-29 in that he does not specifically disclose: wherein the user-perceivable signals are indicative of a:  calendar notification, reminder.
However, Bodely teaches: wherein the user-perceivable signals are indicative of a:  calendar notification, reminder (reads on appointment: fig. 8; paragraph: 0024).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: wherein the user-perceivable signals are indicative of a:  calendar notification, reminder as this arrangement would provide well-known functions for user device to provide user convenience as taught by Bodely.
The combination differs from claim 31-32 in that although it discloses: wherein said first user-perceivable signals are indicative of an incoming call as taught by Morise (abstract; fig. 1), it does not specifically disclose: said second user-perceivable signals are indicative of a calendar notification, said second user-perceivable Signals are indicative of a reminder.
However, However, Bodely teaches: wherein the user-perceivable signals are indicative of a:  calendar notification, reminder (reads on appointment: fig. 8; paragraph: 0024).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: wherein the user-perceivable signals are indicative of a:  calendar notification, reminder as this arrangement would provide well-known functions for user device to provide user convenience as taught by Bodely.
Claims 30, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris in view of Warren as applied to claim 15 above, and further in view of Oueslati et al. (US PAT: 6,906,701, filed 7-30-01, hereinafter Oueslati).
The combination differs from claim 30 in that he does not specifically disclose: wherein the user-perceivable signals indicative of a missed call.
However, Oueslati teaches the following: wherein the user-perceivable signals indicative of a missed call (claim 4).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: wherein the user-perceivable signals indicative of a missed call as this arrangement would facilitate the user of the communication device about missed calls as taught by Oueslati.
	The combination differs from claim 33 in that although it discloses: wherein said first user-perceivable signals are indicative of an incoming call as taught by Mories (fig. 1; abstract), it does not specifically disclose: said second user-perceivable Signals are indicative of a missed call.
	However, Oueslati teaches the following: wherein the user-perceivable signals indicative of a missed call (claim 4).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: wherein the user-perceivable signals indicative of a missed call as this arrangement would facilitate the user of the communication device about missed calls as taught by Oueslati.
Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morise in view of Warren as applied to claim 15 above, and further in view of Swistock (US PAT: 6,389,115).
The combination differs from claims 34-35 in that he does not specifically disclose: wherein said first user-perceivable signals are indicative of a voice message, wherein said first user-perceivable signals are indicative of a text message.
However, Swistock  discloses: wherein said first user-perceivable signals are indicative of a voice message, wherein said first user-perceivable signals are indicative of a text message (col. 1 lines 54-65).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: wherein said first user-perceivable signals are indicative of a voice message, wherein said first user-perceivable signals are indicative of a text message in order to inform the user about message availability to that user as taught by Swistock.

8.	Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morise in view of Warren as applied to claim 15 above, and further in view of Tani (JP2002-281117A).
The combination differs from claims 36-37 in that it does not specifically disclose: wherein said device is operable to allow a user to select a type of user-perceivable signal for said first user- perceivable signals that is different than a type of user- perceivable signal for said second user-perceivable signals, wherein said device is operable to receive third wireless communication signals associated with a third event, wherein each of said first event, second event, and third event is different, and said device is operable to provide third user-perceivable notification signals that are dependent upon said third wireless communication signals.
However, Tani discloses portable telephone set and incoming call notifying method which teaches: wherein said device is operable to allow a user to select a type of user-perceivable signal for said first user- perceivable signals that is different than a type of user- perceivable signal for said second user-perceivable signals (abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination, in light of teachings of Tani, to provide for the following: wherein said device is operable to allow a user to select a type of user-perceivable signal for said first user- perceivable signals that is different than a type of user- perceivable signal for said second user-perceivable signals, wherein said device is operable to receive third wireless communication signals associated with a third event, wherein each of said first event, second event, and third event is different, and said device is operable to provide third user-perceivable notification signals that are dependent upon said third wireless communication signals as this arrangement would facilitate user to perceive easily different type of events as taught by Tani.

9.	Claims 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morise in view of Warren as applied to claim 23 above, and further in view of Tani.
The combination differs from claim 38 in that it does not specifically disclose: wherein said device is operable to allow a user to select different types of user-perceivable signals for each of said first user-perceivable signals, said second user- perceivable signals, and said third user-perceivable signals.
However, Tani discloses: wherein said device is operable to allow a user to select different types of user-perceivable signals for each of said first user-perceivable signals, said second user- perceivable signals (abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination, in light of teachings of Tani, to provide for the following: wherein said device is operable to allow a user to select different types of user-perceivable signals for each of said first user-perceivable signals, said second user- perceivable signals, and said third user-perceivable signals as this arrangement would facilitate user to perceive easily different type of events as taught by Tani.
10.	Claim 39-44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morise in view of Warren as applied to claim 23 above, and further in view of Pinsky et al. (US 2004/0204044A1, filed 3-1-2002, Panisky)
The combination differs from claims 39-44 in that although it discloses: wherein said first user-perceivable signals are indicative of an incoming call as shown in fig. 1 of Morise (abstract), it does not specifically disclose: said second user-perceivable signals are indicative of a reminder, and said third user- perceivable signals are indicative of a missed call, said second user-perceivable signals are indicative of a reminder, and said third user- perceivable signals are indicative of a voice message, said second user-perceivable signals are indicative of a reminder, and said third user- perceivable signals are indicative of a text message, said second user-perceivable signals are indicative of a missed call, and said third user- perceivable signals are indicative of a voice message, said second user-perceivable signals are indicative of a missed call, and said third user- perceivable signals are indicative of a text message, said second user-perceivable signals are indicative of a voice message, and said third user- perceivable signals are indicative of a text message.
However, Pinsky discloses apparatus, system, and method for wireless notifications which teaches: said second user-perceivable signals are indicative of a reminder, and said third user- perceivable signals are indicative of a missed call, said second user-perceivable signals are indicative of a reminder, and said third user- perceivable signals are indicative of a voice message, said second user-perceivable signals are indicative of a reminder, and said third user- perceivable signals are indicative of a text message, said second user-perceivable signals are indicative of a missed call, and said third user- perceivable signals are indicative of a voice message, said second user-perceivable signals are indicative of a missed call, and said third user- perceivable signals are indicative of a text message, said second user-perceivable signals are indicative of a voice message, and said third user- perceivable signals are indicative of a text message (figs. 1-7; abstract; paragraphs: 0018-0022).
Thus, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the combination to provide for the following: said second user-perceivable signals are indicative of a reminder, and said third user- perceivable signals are indicative of a missed call, said second user-perceivable signals are indicative of a reminder, and said third user- perceivable signals are indicative of a voice message, said second user-perceivable signals are indicative of a reminder, and said third user- perceivable signals are indicative of a text message, said second user-perceivable signals are indicative of a missed call, and said third user- perceivable signals are indicative of a voice message, said second user-perceivable signals are indicative of a missed call, and said third user- perceivable signals are indicative of a text message, said second user-perceivable signals are indicative of a voice message, and said third user- perceivable signals are indicative of a text message as this arrangement would facilitate to provide notifications of events to user device as taught by Prinsky, thus facilitating user convenience.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 36, 38-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
For example claim 36 recites: The personal device of claim 15, wherein said device is operable to allow a user to select a type of user-perceivable signal for said first user- perceivable signals that is different than a type of user- perceivable signal for said second user-perceivable signals.
	Applicant’s specification does not have disclosure for this claim limitation.
Claim 38 recites: The personal device of claim 23, wherein said device is operable to allow a user to select different types of user-perceivable signals for each of said first user-perceivable signals, said second user- perceivable signals, and said third user-perceivable signals.
	Applicant’s specification does not have disclosure for this claim limitation.
Claims 39-44 depend upon claim 23 which is rejected as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651